EXHIBIT 4.1 PGT, INC. SUBSCRIPTION FOR RIGHTS OFFERING SUBSTITUTE FORM W-9 PLEASE CERTIFY YOUR TAXPAYER ID ORSOCIAL SECURITY NUMBER BY SIGNING BELOW. THIS LETTER OF TRANSMITTAL, INCLUDING THE ACCOMPANYING INSTRUCTIONS, SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. PGT, Inc. (the “Company”) is conducting a rights offering (the “Rights Offering”) which entitles the holders of shares of the Company’s common stock, par value $0.01 (the “Stock”), as of the close of business on , 2008 (the “Record Date”) to receive Rights (each, a “Right”) for each share of Stock held of record on the Record Date. Holders of Rights are entitled to subscribe for and purchase one share of Stock for each Right (the “Basic Subscription Right”) at a subscription price of $]per share. For a more complete description of the terms and conditions of the Rights Offering, please refer to the Prospectus dated , 2008 (the “Prospectus”), which is incorporated herein by reference. Copies of the Prospectus are available upon request from toll free at If the Taxpayer ID Number printed above is INCORRECT OR if the space is BLANK write in the CORRECT number here. à ooooooooo I hereby irrevocably subscribe for the number of shares of stock indicated on the form upon the terms and conditions specified in the Prospectus relating thereto. Receipt of the Prospectus is hereby acknowledged. Under penalties of perjury. I certify that: 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and Œ Signature: This form must be signed by the registered holder(s) exactly as their name(s) appears on the certificate(s) or by person(s) authorized to sign on behalf of the registered holder(s) by documents transmitted herewith. 2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding, and 3. I am a U.S. person (including a U.S. resident alien). X Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because you have failed to report all interest and dividends on your tax return. Signature of Stockholder Date Daytime Telephone # Signature: Date: Žo BASIC SHARES TO SUBSCRIBE ooooooooo X WHOLE SHARES Signature of Stockholder Date Daytime Telephone # o OVER SUBSCRIPTION FOR SHARES ooooooooo WHOLE SHARES  ENCLOSED IS MY CERTIFIED OR CASHIER'S CHECK FOR SEE INSTRUCTIONS ON THE REVERSE SIDE $ ‘ SUBSCRIPTION RIGHTS CERTIFICATE NUMBER CUSIP NUMBER NUMBER OF RIGHTS RECORD DATE SHARES PGT, INC. SUBSCRIPTION RIGHTS CERTIFICATE A. Number of shares of Stock subscribed for through the basic subscription privilege (not to exceed one share of Stock for each Right held): shares of Stock. B. Number of shares of Stock subscribed for through the over subscription privilege (limited to the number of shares of Stock subscribed for under the basic subscription, which must be fully exercised): shares of Stock. C. Total Subscription Price (sum lines A and B multiplied by $): $ D. Please enclose a certified or cashier’s check payable to . Banks and brokers please call: All others call toll free: Our hours of operation are SUBSCRIPTION TO PURCHASE COMMON STOCK OF PGT, INC. RETURN TO: WHERE TO FORWARD YOUR TRANSMITTAL MATERIALS By Mail: By Overnight Courier or By Hand: RESTRICTED AREA DO NOT PRINT AND/OR WRITE IN THIS BLANK SPACE. COMPLETE ALL APPLICABLE SECTIONS OF THIS FORM USING THE INSTRUCTIONS BELOW. Œ Sign and date Box 1 and include your day time phone number.  PLEASE SIGN IN BOX 2 TO CERTIFY YOUR TAXPAYER ID OR SOCIAL SECURITY NUMBER if you are a U.S. Taxpayer. If the Taxpayer ID or Social Security Number is incorrect or blank, write the corrected number in Box 2 and sign to certify. Please note that may withhold 28% of your proceeds as required by the IRS if the Taxpayer ID or Social Security Number is not certified on our records. If you are a non-U.S. Taxpayer, please complete and return form W-8BEN. Ž Place an X in the box and fill in the number of whole shares you wish to subscribe for under your basic subscription privileges.  Place an X in the box and fill in the number of whole shares you wish to subscribe for under your over-subscription privilege. (Limited to the number of whole shares subscribed for under your basic subscription privilege, which must be fully exercised). You must fill in the number of shares you wish to subscribe for or your over-subscription will not be filled and any payment in excess of the basic subscription price will be refunded.  Insert the total amount of subscription fees for both your basic subscription and any over-subscription. Fees must be paid by certified or cashier’s check or wire transfer in immediately available funds. Personal checks will not be accepted. ‘ Rights card and calculation section for determining your basic/over-subscription privileges. THIS RIGHTS OFFERING HAS BEEN QUALIFIED OR IS BELIEVED TO BE EXEMPT FROM QUALIFICATION ONLY UNDER THE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE STATES IN THE UNITED STATES. RESIDENTS OR OTHER JURISDICTIONS MAY NOT PURCHASE THE SECURITIES OFFERED HEREBY UNLESS THEY CERTIFY THAT THEIR PURCHASES OF SUCH SECURITIES ARE EFFECTED IN ACCORDANCE WITH THE APPLICABLE LAWS OF SUCH
